ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 03-054, recommending that RICHARD L. GRU-*524BER of NEWARK, who was admitted to the bar of this State in 1977, and who thereafter was suspended from the practice of law by Order of this Court filed May 20, 2002, and who remains suspended at this time, be disbarred for violating RPC 1.15 (misappropriation of funds) and RPC 8.4(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RICHARD L. GRUBER having failed to appear on the return date of the Order to Show Cause issued in this matter, and good cause appearing;
It is ORDERED that RICHARD L. GRUBER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD L. GRU-BER pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause show and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that RICHARD L. GRUBER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.